*753We must answer only with respect to the pending bill. Opinion of the Justices, 313 Mass. 779, 781. Opinion of the *754Justices, 341 Mass. 738, 759. Opinion of the Justices, 347 Mass. 792, 796.
The bill presented is a redraft of 1969 House Bill No. 5374, considered in our opinion transmitted to the House of Representatives on June 19, 1969. See Opinion of the Justices, ante, 747. In that opinion we noted that the bill provided for an estimated tax bill of “precisely the amount of one fourth of the tax assessed the preceding year under § 57” (p. 749). We stated that such a procedure, allowing for no changes in valuation during the preceding year, was in violation of art. 10 of the Declaration of Rights and of Part II, c. 1, § 1, art. 4, of the Constitution of the Commonwealth, in that it imposed upon taxpayers burdens relatively greater or less than those imposed upon other taxpayers.
The present bill seeks to remedy this defect in two ways. First, it declares that the assessment for the estimated tax bill is to be computed by applying one fourth of the tax rate of the prior year to property assessed as of January 1 of the year such bill is issued. Second, subsection (4) of the proposed § 57A allows for abatements. It is our view that these provisions make the estimated tax proportional within the requirements outlined in Bettigole v. Assessors of Springfield, 343 Mass. 223, 230-231.
We note that the bill does not provide for interest on the amount of any overpayment or refund due under subsection (3). We think, however, that payment of such interest is not constitutionally required. See Boott Cotton Mills v. Lowell, 159 Mass. 383, 386-387. Two provisions in the General Laws present the possibility of the payment of no interest on overpayments. G. L. c. 58, § 27; c. 62, § 43. It is our view that the estimated property tax is proportional, and does not violate either art. 10 of the Declaration of Rights or Part II, c. 1, § 1, art. 4, of the Constitution of the Commonwealth.
We answer Question 1, “Yes.” As to Question 3, however, it does not state with particularity any question of law on which we may give an opinion. Opinion of the Justices, 261 *755Mass. 556, 613. Opinion of the Justices, 330 Mass. 713, 727.
Question 2 raises the issue of the validity of the local option provisions of the bill. The court has long held that property tax rates differing from municipality to municipality do not violate the constitutional principle of proportionality. Providence Inst, for Sav. v. Boston, 101 Mass. 575, 586. Northampton v. County Commrs. of Hampshire, 145 Mass. 108, 111. Opinion of the Justices, 324 Mass. 724, 729. We think that the two methods of collection which will be permitted if the bill is enacted are not sufficiently different from each other to bring the bill within the constitutional prohibition.
We answer Question 2, “Yes.”
We have no occasion to consider or advise with respect to the details of the bill.
Raymond S. Wilkins.
John V. Spalding.
Arthur E. Whittemore.
R. Ammi Cutter.
Paul G. Kirk.
Jacob J. Spiegel.
Paul C. Reardon.